Citation Nr: 1236557	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran had active service from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  In a June 2011 decision, the Board, in pertinent part, denied service connection for right ear hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the portion of the June 2011 decision which denied service connection for right ear hearing loss be vacated and remanded for additional action.  In January 2012, the Court issued an Order granting the Joint Motion, vacating and remanding the matter to the Board for compliance with specified directives.

When this case was most recently before the Board in April 2012, it was remanded for additional development; it has since been returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that an addendum medical opinion is required as to the likelihood 
that any right ear hearing loss present during the course of this appeal is due to a disease or injury in service including ear infections in service and noise exposure.  38 U.S.C.A. § 5103A (d). 

As noted in the Board's April 2012 remand, the examiner who rendered a January 2010 VA audiometric examination reported that test results indicated normal hearing in the right ear.  The examiner opined that the "Veteran's right ear has remained normal throughout this military career and continues to be normal for rating purposes today, therefore, no hearing loss was acquired in his right ear while in military service." 

However, the January 2010 examination showed speech recognition score of 92 percent, meeting the requirements of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385; thus, the Board remanded the case in April 2012.

In response to the Board's April 2012 remand, the Veteran was afforded a VA examination in May 2012 in which the examiner found no hearing loss in the frequency range of 500 - 4000 Hertz in the right ear; moderate high frequency sensorineural hearing loss from 6000 - 8000 Hertz; speech recognition scores of 96 percent.  The examiner stated that according to VA guidelines, there was not a hearing loss disability in the Veteran's right ear; therefore, the examiner concurred with the opinion of the January 2010 examiner.

The Board notes, however, that the May 2012 examiner offered no opinion as to whether the Veteran suffered from right ear hearing loss during the course of this appeal, to specifically include the hearing loss noted in the January 2010 examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim). 

An addendum medical opinion is therefore required to determine the nature and 
etiology of any right ear hearing loss present during the course of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall have the claims file sent to the same VA examiner who conducted the May 2012 VA examination, and request that he or she review the record, to include the January 2010 examination report, and provide an opinion regarding the etiology of any right ear hearing loss present during the course of this appeal.  

The examiner is requested to render a medical opinion that addresses whether it is at least as likely as not that any right ear hearing loss present during the course of this appeal (to specifically include the January 2010 VA examination report which showed a speech recognition score of 92 percent) is related to any disease or injury in service, including the ear infections and noise exposure the Veteran sustained in service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A rationale must be provided for all findings and conclusions reached.  The examiner shall identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner must explain why and so state.

If the May 2012 examiner is unavailable, the claims file should be sent to another examiner with appropriate expertise in order to obtain the required information. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

